         Case 1:19-cv-03283-RDM Document 33 Filed 04/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

NORTHWEST IMMIGRANT                          )
RIGHTS PROJECT,                              )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )               Case No. 19-cv-03283-RDM
                                             )
UNITED STATES CITIZENSHIP                    )
AND IMMIGRATION SERVICES,                    )
                                             )
                       Defendant.            )
                                             )

      NOTICE OF FILING OF JOINT ADMINISTRATIVE RECORD APPENDIX

       Pursuant to Local Rule 7(n), plaintiff files the attached joint appendix containing the

portions of the administrative record that are cited or otherwise relied upon in any memoranda in

support of or in opposition to docket number 11 (plaintiff’s motion for summary judgment) or

docket number 25 (defendant’s motion to dismiss or, in the alternative, for summary judgment).

Plaintiff and defendant agree to the contents of the appendix.

       Plaintiff’s opening memorandum, Dkt. No. 11, and the supporting amicus brief, Dkt.

No. 21, were filed before the administrative record was produced in this case, and they cite to the

record in another case, see Dkt. 11 at 11 n.2; Dkt. No. 21 at 12 n.2. The citations in those

documents, however, correspond to the attached appendix; the administrative record in this case

is the same as the one cited in docket numbers 11 and 21.

Dated: April 9, 2020                         Respectfully submitted,

                                             /s/ Rebecca Smullin
                                             Rebecca Smullin (D.C. Bar No. 1017451)
                                             Michael T. Kirkpatrick (D.C. Bar No. 486293)
                                             Public Citizen Litigation Group
                                             1600 20th Street NW
                                                 1
Case 1:19-cv-03283-RDM Document 33 Filed 04/09/20 Page 2 of 2




                           Washington, DC 20009
                           202-588-1000

                           Counsel for Plaintiff
                           Northwest Immigrant Rights Project




                              2
